ORDER MODIFYING DEATH SENTENCES
Pursuant to the request of the Governor for Advisory Opinions as to the legality of the punishment of death in the above styled and numbered causes;
It is the order of this Court, entered in accordance with said Advisory Opinions (in letter form) that the judgments and sentences rendered in State of Oklahoma v. William B. Franklin, Pittsburg County Case No. F-71-106; State of Oklahoma v. Alan Leroy Fulbright, Oklahoma County Case No. CRF-71-1810; State of Oklahoma v. Lawrence Lee Breedlove, Oklahoma County Case No. CRF-72-1882, and State of Oklahoma v. Karrolle Donnie Wayne Draper, Ray Charles Carolina and Lawrence Lee Breedlove, Oklahoma County Case No. CRF-72-1881, be modified from a sentence of death, to a term of life imprisonment.
The Clerk of this Court is directed to file copies of this Order, together with a copy of the Advisory Opinions (in letter form), attached thereto, in each of the above styled and numbered causes, and to transmit copies of the same to the Attorney General of the State of Oklahoma, the Warden of the State Penitentiary, the Department of Corrections, the Clerks of the District Courts in which each of the judgments and sentences were imposed, and all District Judges of the State of Oklahoma.
The Clerk is further directed to transmit copies of this Order and Advisory Opinions (in letter form) to the Oklahoma Bar Journal, West Publishing Company, the United States District Courts of Oklahoma, the Clerk of the Supreme Court of the United States, and the United States Circuit Court of Appeals, 10th Circuit.
Witness Our Hands, and the Seal of this Court, this 14th day of March, 1973.
rsj C. F. Bliss, Tr._ C. F. BLISS, Jr., Presiding Judge
Tsi Tom Brett_ TOM BRETT, Judge
[s] Hez J. Bussey_ HEZ J. BUSSEY, Judge
ATTEST:
CLERK
ADVISORY OPINIONS
Dear Governor Hall:
In response to your request for advisory opinions in relation to the punishments of death in each of the above styled and numbered causes, and restricting our opinion only to the legality of the death sentence imposed in each of said cases, it is the opinion of this Court that in the light of Furman v. Georgia, Jackson v. Georgia, and Branch v. Texas, 408 U.S. 238, 92 S.Ct. 2726, 33 L.Ed.2d 346; the Directives of the Supreme Court of the United States issued to this Court in Fesmire v. State, Okl.Cr., 502 P.2d 1048; Koonce v. State, Okl.Cr., 502 P.2d 1048; and Menthen v. State, Okl.Cr., 502 P.2d 1304; and the Order of this Court issued March 8, 1973, 507 P.2d 915, in the cases of Gerald Pate v. State, Nos. A-12,901 & A-13,525, Freddie L. Tilford v. State, Nos. A-14,041 & A-14,837, Howard Gaddis v. State, No. A-14,579, Charles Edwin Reid v. State, No. A-15,391, and Michael Wayne Watts v. State, No. A-15,703, we reluctantly find that it is impermissible, to impose a sentence of death on any convicted person until such time as the laws have been duly enacted conforming to the standards set forth in Furman v. Georgia, Jackson v. Georgia, and Branch v. Texas, supra.
It is the further opinion of this Court that should the Legislature enact laws restoring the death penalty in conformance with the opinions of the United States Supreme Court, above set forth, such laws would have no retroactive effect and could not apply ex post facto to the sentences im*918posed on William B. Franklin, Alan Leroy Fulbright, Lawrence Lee Breedlove, Kar-rolle Donnie Wayne Draper and Ray Charles Carolina.
The Court has, this date, entered Orders modifying the sentences of death in each of the above styled and numbered causes for the reasons herein stated, copies of which are attached hereto.
Respectfully submitted,
[s] C. F. Bliss, Jr._ C. F. BLISS, Jr., Presiding Judge
fs] Tom Brett_ TOM BRETT, Judge
[s] Hez J. Bussey_ HEZ J. BUSSEY, Judge.
HJB :bh Enc.